Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 1 of 9. PageID #: 1301



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -------------------------------------------------------
                                                           :
 THE WE PROJECT, INC.,                                     :
                                                           :   Case No. 1:20-cv-2873
                      Plaintiff,                           :
                                                           :   OPINION AND ORDER
                                                           :   [Resolving Docs. 27, 28]
           v.                                              :
                                                           :
 RELAVISTIC, LLC, et al.,                                  :
                                                           :
                       Defendants,                         :
 -------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Defendant Christian Ibrahim has moved to stay this case in view of related pending

 Cuyahoga County Court of Common Pleas litigation. 1 Defendant M-Partners has also moved

 for an order to compel arbitration and dismiss or stay this case pending arbitration. 2 For the

 reasons stated below, the Court DENIES Defendant Ibrahim’s abstention motion and DENIES

 Defendant M-Partners’ arbitration motion.

             I.         BACKGROUND

           The Court has already discussed this case in a previous order. 3 The Court recounts

 only the facts most relevant to the pending motions here.

           Plaintiff The We Project, Inc., is a Cleveland technology startup that foreign investor

 Kawa Junad completely owns. In early 2017, Kawa agreed with Defendant Mike Hamilton

 to invest over $10 million into Plaintiff The We Project, Inc. and to hire Hamilton as Plaintiff’s

 CEO.



 1
   Doc. 27.
 2
   Doc. 28.
 3
   Doc. 52.
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 2 of 9. PageID #: 1302

 Case No. 1:20-cv-2873
 Gwin, J.

          In this case, Plaintiff alleges that Defendant Hamilton embezzled Kawa’s investment

 in concert with Defendant Ibrahim and other former Plaintiff officers and employees that

 Hamilton personally hired for The We Project.

          In general, Plaintiff says Defendants cooperated in a scheme to waste and convert

 Plaintiff’s money, assets, and opportunities for their own use.

          Early in their business relationship, on June 20, 2017, Kawa and Plaintiff entered into

 a Support and Services agreement with M-Partners, Inc., a Maryland corporation owned and

 operated by Defendant Hamilton. 4 The agreement covered the “starting-up and subsequent

 operations of [Plaintiff],” and allowed Plaintiff to use M-Partners’ credit, tangible assets, and

 intellectual property to get its business up and running. 5 The parties selected Maryland law

 to govern any dispute. 6

          The agreement also contained a one-sided arbitration clause, providing that “[a]ny

 dispute arising out of or relating to the Agreement or the breach thereof shall, at the sole

 option of M-Partners, be submitted to binding arbitration.” 7

          On April 22, 2020, after Defendants allegedly defrauded Plaintiff while serving as

 Plaintiff officers and employees, Plaintiff brought fiduciary duty claims against Defendants

 Hamilton and Ibrahim in Delaware Chancery Court. 8 On June 19, 2020, while the Delaware

 suit was pending, Defendants Hamilton and Ibrahim filed their own suit against Plaintiff and

 Kawa in the Cuyahoga County Court of Common Pleas. In their lawsuit against Kawa,



 4
     Doc. 28-1 at 1–4.
 5
   Id.
 6
   Id.
 7
   Id.
 8
     Doc. 6-1.
                                                -2-
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 3 of 9. PageID #: 1303

 Case No. 1:20-cv-2873
 Gwin, J.

 Hamilton and Ibrahim claimed that Plaintiff had breached Hamilton and Ibrahim’s respective

 employment contracts. 9

        On January 12, 2021, Plaintiff voluntarily dismissed the Delaware suit after filing this

 case. 10 Hamilton and Ibrahim’s Cuyahoga County suit against Kawa Junad and The We

 Project, Inc. is on-going.

        On February 8, 2021, Defendant Ibrahim moved this Court to “abstain from

 exercising jurisdiction,” “based upon the first-filed doctrine, the prior-pending action

 doctrine, the Colorado River abstention doctrine, and Plaintiff’s failure to invoke the removal

 statute” in the Cuyahoga County suit. 11 The next day, on February 9, 2021, Defendant M-

 Partners moved to compel arbitration and to stay the case pending arbitration, arguing that

 the this case’s claims against M-Partners are covered by the June 2017 Support and Services

 agreement. 12 Plaintiff opposes both motions. 13 The Court now takes them up.

         II.      ANALYSIS

         A. Abstention Motion

               1. Colorado River

        In Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976),

 the Supreme Court recognized that “wise judicial administration” sometimes requires a

 district court to abstain from exercising jurisdiction over a dispute already under




 9
   Doc. 49-1.
 10
    Doc. 6-3.
 11
    Doc. 27.
 12
    Doc. 28.
 13
    Doc. 43; Doc. 44.
                                               -3-
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 4 of 9. PageID #: 1304

 Case No. 1:20-cv-2873
 Gwin, J.

 consideration in parallel state proceedings. 14 Though abstention is left to the discretion of

 the district court, higher courts have repeatedly emphasized Colorado River’s limited scope

 against federal district courts’ “virtually unflagging” duty “to exercise the jurisdiction given

 them.” 15 In view of federal courts’ duty to decide cases where they enjoy jurisdiction,

 abstention is an “extraordinary and narrow” doctrine demanding “the clearest of

 justifications.” 16

         Before exercising Colorado River abstention discretion, this Court “must first

 determine that the concurrent state and federal actions are actually parallel.” 17 Although

 parallelism does not require identical state and federal action parties and claims, the two

 actions must be based on “the same allegations as to the same material facts.” 18

          Further, in assessing parallelism, courts consider only “the issues actually raised in

 the state court action, not those that might have been raised.” 19 If the two actions are parallel,

 courts then weigh the Colorado River factors to determine whether to abstain from exercising

 jurisdiction over the federal action. 20

         The Court believes that abstention is inappropriate because the state and federal

 actions at issue are not sufficiently parallel.

         True, the two lawsuits grow out of the same technology startup relationship between

 Plaintiff and Defendants Hamilton and Ibrahim. And the two complaints both allege fraud


 14
    See Romine v. Compuserve Corp., 160 F.3d 337, 339 (6th Cir. 1998) (citing Colorado
 River, 424 U.S. at 817).
 15
    Id.
 16
    RSM Richter, Inc. v. Behr Am., Inc., 729 F.3d 553, 557 (6th Cir. 2013).
 17
    Romine, 160 F.3d at 339.
 18
    Id. at 340.
 19
    Baskin v. Bath Twp. Bd. of Zoning Appeals, 15 F.3d 569, 572 (6th Cir. 1994).
 20
    Id. at 571–72 (citing Crawley v. Hamilton Cty. Comm’rs, 744 F.2d 28, 31 (6th Cir. 1984)).
                                                   -4-
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 5 of 9. PageID #: 1305

 Case No. 1:20-cv-2873
 Gwin, J.

 schemes.      The state action alleges that Plaintiff and Plaintiff’s owner Kawa defrauded

 Defendants Hamilton and Ibrahim and violated their employment agreements. At a high

 level of generality, the federal action is the opposite side of the same coin, claiming that it

 was actually Defendants Hamilton and Ibrahim who defrauded Plaintiff and Kawa while

 serving as Plaintiff employees.

          But that is where the similarities end. The state action focuses on Kawa’s arguable

 federal technology regulations violations and his breach of Hamilton and Ibrahim’s

 employment agreements. 21 By contrast, this federal action alleges a ten-member fraud

 scheme under which Defendants abused their authority as Plaintiff officers and employees

 to enrich themselves at Plaintiff’s expense and alleges that Defendant Hamilton refused,

 despite demand, to give We Project owner Kawa information about the business’s financial

 condition.

          Notably, legal questions resolved in this case will not shed much light on the

 questions raised in state court. The federal action claims neither allege nor require that

 Defendants Hamilton or Ibrahim were convicted of the alleged fraud—seemingly the major

 state court issue under the employment agreement terms. Nor, conversely, will a state court

 finding regarding Kawa’s breach of Hamilton and Ibrahim’s employment contracts establish

 that Defendants did or did not defraud and breach their fiduciary duties to Plaintiff, as alleged

 here.

          The two lawsuits therefore will require the respective presiding courts to resolve

 substantially different factual and legal issues. Defendant Ibrahim accordingly has not shown



 21
      Doc. 49-1 at 10.
                                                -5-
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 6 of 9. PageID #: 1306

 Case No. 1:20-cv-2873
 Gwin, J.

 that the state action “will be an adequate vehicle for the complete and prompt resolution of

 the issues” in this case. 22 Because Ibrahim has not satisfied Colorado River’s requirement

 that this Court “will have nothing further to do in resolving any substantive part of the case”

 following the state action’s resolution, abstention is inappropriate here. 23

             2. The First to File and/or Prior Pending Action Rule

        As Plaintiff points out, Defendant Ibrahim’s invocation of the first-to-file rule 24

 between a state and federal court is also inappropriate. The Sixth Circuit has stated that the

 first-to-file rule applies “when actions involving nearly identical parties and issues have been

 filed in two different district courts.” 25 This rule of “comity among federal courts of equal

 rank” does not apply in this context. 26

             3. Plaintiff’s Failure to Remove the Cuyahoga County Suit

        Defendant Ibrahim finally contends that this Court should abstain because Plaintiff

 failed to remove the Cuyahoga County suit to this Court. However, Ibrahim does not

 identify, and this Court cannot find, authority suggesting that failure to invoke federal

 removal jurisdiction in one case justifies federal abstention in another.

        And even if a squandered removal opportunity could support abstention, it does not

 appear that Plaintiff could have removed the Cuyahoga County suit. The Cuyahoga County



 22
    Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 28 (1983).
 23
    Id. (citing C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4247 (1978)).
 24
    The First to file and prior pending action doctrines are synonymous. Ride, Inc. v. Bowshier,
 3:12-cv-271, 2013 WL 1327133, at *2 (S.D. Ohio Mar. 29, 2013).
 25
    Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016) (emphasis
 added) (citing Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d
 535, 551 (6th Cir. 2007)).
 26
    Id; Retail Serv. Sys., Inc. v. Mattress By Appointment, LLC, 210 F. Supp. 3d 916, 930 (S.D.
 Ohio 2016).
                                                 -6-
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 7 of 9. PageID #: 1307

 Case No. 1:20-cv-2873
 Gwin, J.

 complaint names an Ohio Plaintiff and Defendant 27 and does not contain any federal

 claims. 28

          B. Arbitration Motion

         The Federal Arbitration Act allows a litigant who is party to a pertinent arbitration

 agreement to move a federal court to enforce the agreement by “stay[ing] the trial of the

 action until such arbitration has been had in accordance with the terms of the agreement.” 29

 And the Act requires the federal court to grant the stay motion “save upon such grounds as

 exist at law or in equity for the revocation of any contract.” 30

         Federal courts look to state law for any applicable contract revocation grounds. 31

 Here, the parties chose Maryland law, Defendant M-Partners’ incorporation state, to govern

 their arbitration agreement. 32 In moving to compel arbitration, Defendant M-Partners’ asks

 the Court ignore the parties’ Maryland law selection in favor of Ohio law because Ohio has

 an arguably greater interest in this case’s outcome. However, this argument ignores Sixth

 Circuit precedent that “a significantly greater interest in the matter [does] not, on its own,

 render the choice of law provision unenforceable.” 33 Accordingly, Maryland law controls.




 27
    Doc. 49-1 at 3 (identifying Cuyahoga County Plaintiff Ibrahim as a “citizen of Ohio” and
 Cuyahoga County Defendant The We Project, Inc., as “a corporation with [its] principal place
 of business” in Cleveland, Ohio).
 28
    Doc. 49-1 at 22–28.
 29
    9 U.S.C. § 3.
 30
    9 U.S.C. § 2.
 31
    Morrison v. Circuit City Stores, Inc., 317 F.3d 646, 667 (6th Cir. 2003) (en banc) (“In
 making this [mutuality] determination, we look to Ohio law.”).
 32
    Doc. 28-1 at 3.
 33
    Wong v. PartyGaming Ltd., 589 F.3d 821, 832 (6th Cir. 2009) (citing DaimlerChrysler
 Corp. Healthcare Benefits Plan v. Durden, 448 F.3d 918, 924 (6th Cir. 2006)).
                                              -7-
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 8 of 9. PageID #: 1308

 Case No. 1:20-cv-2873
 Gwin, J.

          Under Maryland law, where an arbitration agreement is included in a larger contract

 between the parties, the arbitration agreement must be supported by consideration separate

 from the consideration supporting the larger agreement. 34 Maryland courts—and federal

 courts applying Maryland law—have typically enforced this rule by requiring the parties to

 exchange reciprocal arbitration promises. 35

           Plaintiff argues that the arbitration agreement here is unenforceable for lack of

 mutuality because it does not bind Defendant M-Partners to arbitrate at all, instead providing

 that “[a]ny dispute . . . shall, at the sole option of M-Partners, be submitted to binding

 arbitration.” 36

          The court agrees with Plaintiff that the parties’ arbitration agreement is not supported

 by M-Partners’ consideration.

          Under Maryland law, “[w]ords of promise which by their terms make performance

 entirely optional with the promisor . . . do not constitute a promise” sufficient to provide

 contractual consideration. 37 The parties’ arbitration agreement “does not actually bind or

 obligate [M-Partners] to anything.” 38 Instead, it merely gives M-Partners sole authority to

 determine whether the parties will arbitrate. Though the agreement does require M-Partners



 34
      Cheek v. United Healthcare of Mid-Atlantic, Inc., 835 A.2d 656, 667–69 (Md. 2003).
 35
      See id. at 669; Noohi v. Toll Bros., Inc., 708 F.3d 599, 610 (4th Cir. 2013) (applying
 Maryland law and finding that “the [arbitration] provision binds only Plaintiffs to arbitration,
 and thus lacks mutuality of consideration.”); Aerotek, Inc. v. Obercian, 377 F. Supp. 3d 539,
 554 (D. Md. 2019) (“The ERC provision contains no parallel requirement that Aerotek submit
 to mediation at Obercian’s request, or a commitment on Aerotek’s part to mandatory
 mediation. Because this provision does not bind Aerotek, it lacks consideration.”).
 36
    Doc. 28-1 at 3.
 37
    Lillian C. Blentlinger, LLC, v. Cleanwater Linganore, Inc., 173 A.3d 549, 566–67 (Md.
 2017).
 38
    Id. at 566.
                                               -8-
Case: 1:20-cv-02873-JG Doc #: 79 Filed: 04/28/21 9 of 9. PageID #: 1309

 Case No. 1:20-cv-2873
 Gwin, J.

 to send an arbitration notice, M-Partners is bound to do so only if it first decides to arbitrate. 39

 Such “unlimited choice in effect destroys [M-Partners’] promise and makes it merely illusory,”

 defeating mutual arbitration agreement consideration. 40

          Because the Court finds that the parties’ arbitration agreement is unenforceable for

 want of mutual consideration under Maryland law, the Court concludes that none of the

 claims now before it should be submitted to arbitration or stayed.

          Although the Court has significant doubt whether an arbitration provision requiring

 only one party to absorb all arbitration costs and attorney fees irrespective of who wins the

 arbitration is unconscionable, the Court declines to answer this now-moot question.

            III.    CONCLUSION

          For these reasons, the Court DENIES Defendant Ibrahim’s abstention motion and

 DENIES Defendant M-Partners’ arbitration motion.

          IT IS SO ORDERED.

 Dated: April 28, 2021                                       s/       James S. Gwin
                                                             JAMES S. GWIN
                                                             UNITED STATES DISTRICT JUDGE




 39
      Doc. 28-1 at 3.
 40
      Lillian C. Blentlinger, LLC, 173 A.3d at 567.
                                                  -9-
